Election/Restrictions

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

       Response to Preliminary Amendment
2.	As per Applicant’s instruction as filed on 06/01/21, claims 7, 9, 11-12, 15-20, 23-25, 27-29, 32, and 49-50 have been amended, claims 26 and 51 have been canceled, and claims 52-56 have been newly added.

REQUIREMENT FOR UNITY OF INVENTION
3.	As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or

Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).	
This application contains currently pending amended claims 1-25, 27-50, and 52-56 directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Species I:	Fig. 1 illustrating an imaging method for a holographic image according to an embodiment of the present invention according to an embodiment of the present invention;
Species II:	Fig. 2 illustrating a structural schematic diagram of holographic image data according to another embodiment of the present invention; 
Species III:	Fig. 3 illustrating a data generation method for a holographic image according to another embodiment of the present invention; and
Species IV:	Fig. 4 illustrating a hardware implementation method of an imaging method for a holographic image according to another embodiment of the present invention.
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, no claims are identified/considered as “generic” with respect to species I-IV.
The groups of inventions/species listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:



Claims 1 and 49 (and eligible corresponding dependent claims) corresponding to Species I (Fig. 1), each recites an imaging method at least comprising:
receiving image data, the image data comprising an image main data and image characteristic data; and 
processing the image main data according to the image characteristic data, generating the holographic image and outputting the holographic image.
Claims 30 and 55 (and eligible corresponding dependent claims) corresponding to Species III (Fig. 3), each recites an image data generation method at least comprising:
extracting a characteristic of an image element needing to be displayed, and taking the extracted characteristic as image characteristic data, the characteristic comprising one or more of an image distance, a receiving object, a scaling, a viewing angle, left and right frames, surface- hidden information, a color, and light intensity; 
separating the characteristic extracted image element into one or more frames according to a time sequence, and taking the one or more frames as an image main data; and 
encapsulating the image main data and the image characteristic data into image data.
Therefore, the above features lack unity of invention because the groups of Species do not share the same or corresponding technical feature(s).
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.
Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  
Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Henceforth, in view of all of the reasons as set forth above, requirement for unity of invention for Examination purposes as indicated is proper.

Conclusion
4.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SHAWN S AN whose telephone number is (571)-272-7324.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner's supervisor, Joseph Ustaris can be reached on (571)-272-7383.

5.	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

6.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHAWN S AN/Primary Examiner, Art Unit 2483